Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

    AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  

 

1. CONTRACT ID CODE            

 

 

    PAGE OF PAGES            

           1           18    

 

 

    2. AMENDMENT/MODIFICATION NO.    

    0006

          3. EFFECTIVE DATE                     


    See Block 16C

 

    4. REQUISITION/PURCHASE REQ. NO.        

    OS219059

  5. PROJECT NO, (If applicable)

 

    6.ISSUED BY                         

  CODE             HHS/OS/ASPR/BARDA                     
7. ADMINISTERED BY (If other than Item 6)          CODE          
    ASPR-BARDA02  

 

    US DEPT OF HEALTH & HUMAN SERVICES

    ASST SEC OF PREPAREDNESS & RESPONSE

    ACQ MANAGEMENT, CONTRACTS, & GRANTS

    O’NEILL HOUSE OFFICE BUILDING

    Washington DC 20515

 

 

 

US DEPT OF HEALTH & HUMAN SERVICES

ASST SEC OF PREPAREDNESS & RESPONSE

ACQ MANAGEMENT, CONTRACTS, & GRANTS

O’NEILL HOUSE OFFICE BUILDING

Washington DC 20515

 

       
    8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP code)
  (x)   

    9A. AMENDMENT OF SOLICITATION NO.

 

 



PFENEX, INC 1358378

PFE6NEX INC. 10790 ROSELLE ST

10790 ROSELLE ST

SAN DIEGO CA 921211508

     

    9B. DATED (SEE ITEM 11)

 

 



  X  

    10A. MODIFICATION OF CONTRACT/ORDER NO.

 

    HHSO100201500011C

 

 



 



     

    10B. DATED (SEE ITEM 13)

    08/14/2015

 

        CODE 1358378      FACILITY CODE                     

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

           

 

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers                 ☐    is
extended,                ☐    is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified

    12 ACCOUNTING AND APPROPRIATION DATA (if required)

 

    See Schedule

  Net Increase:    $1,737,505.23     13. THIS ITEM ONLY APPLIES TO MODIFICATION
OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

    CHECK ONE   

  

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

      

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

    X   

  

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

52.243-5 Alternate 1 Changes-Cost-reimbursement and Mutual agreement of the
parties

    

D.   OTHER (Specify type of modification and authority)

 

    E. IMPORTANT:      Contractor        ☐    is not        ☒    is required to
sign this document and return     1     copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

    Tax ID Number: 27-1356759

    DUNS Number: 013603710

    1. The purpose of this modification is to add additional funding in the
amount of $1,737,505.23 for CLIN 0005.

    Continued . . .

    Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

 

    15A. NAME AND TITLE OF SIGNER (Type or print)

 

    SUSAN A. KNUDSON CFO

  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

WENDELL CONYERS

    15B. CONTRACTOR/OFFEROR

 

    /s/ Susan. A Knudson                                             

                             (Signature of person authorized to sign)

  

15C. DATE SIGNED

 

05/10/2018

  

16B. UNITED STATES OF AMERICA

 

/s/ Wendell Conyers                                 

              (Signature of Contracting Officer)

  

16C. DATE SIGNED

 

05/15/2018

 

NSN 7540-01-152-8070

PREVIOUS EDITION UNUSABLE

     

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONTINUATION SHEET   REFERENCE NO. OF DOCUMENT BEING CONTINUED    PAGE    OF  
HHSO100201500011C/0006                   2    18

NAME OF OFFEROR OR CONTRACTOR

PFENEX, INC 1358378

           

ITEM NO.

(A)

   SUPPLIES/SERVICES
(B)   

QUANTITY

(C)

  

UNIT

(D)

  

UNIT PRICE

(E)

  

AMOUNT

(F)

     Period of Performance: 08/14/2015 to 8/09/2020                            
     Change Item 5 to read as follows (amount shown is the obligated amount):   
                         5    Option 4 — MANUFACTURING PROCESS OPTIMIZATION
Obligated Amount: $1,737,505.23                   1,737,505.23               

Accounting info

 

2017.1992017.25103 Appr. Yr.: 2017 CAN: 1992017 Object Class: 25103

Funded: $2,437,723.00

Accounting Info: Object Class: 25106

2018.1992018.25106 Appr. Yr.: 2018 CAN: 1992018

Funded: $1,737,505.23

                   



--------------------------------------------------------------------------------

Contract No. HHSO100201600009C

Modification #06

   Continuation Sheet Block 14    Page 3 of 18

SUMMARY OF CHANGES

Beginning with the effective date of this modification, the Government and
Contractor mutually agree as follows:

 

1.

Add an additional funding to CLIN 005 in order to provide necessary funding to
Pfenex to [***].

*When submitting an invoice for this work please reference this requisition
number: OS219059. These funds must be tracked separate from other funds on CLIN
0005.

 

2.

Delete and replace ARTICLE B.3. OPTION PRICES due to the request for additional
funds for CLIN 0005, Option 4 period of performance:

 

CLIN

  Option    Estimated
Period of Parf.      Supplies/
Services    Total Est
Cost      Fixed Fee      Total
Est. Cost
Plus
Fixed Fee      Exercised
Yes/No 0002   1     
08/12/2015-
11/03/2016
     [***]    $ 2,480,823      $ 148,849      $ 2,629,672      No 0003   2     




11/24/2016-


02/24/2019

 


 

   [***]    $ 12,966,402      $ 777,984      $ 13,744,386      No 0004   3     




05/27/2018-


08/02/2020

 


 

   [***]    $ 44,230,173      $ 2,653,810      $ 46,883,983      No 0005   4   
 




12/22/2016-


12/31/2019

 


 

   [***]    $ 4,037,244      $ 137,984      $ 4,175,228      Yes 0006   5     




12/22/2016-


09/30/2018

 


 

   [***]    $ 2,304,571      $ 138,274      $ 2,442,845      Yes 0007   6     




01/09/2016-


08/05/2020

 


 

   [***]    $ 14,107,610      $ 846,457      $ 14,954,067      No 0008   7     




11/24/2016-


08/09/2020

 


 

   [***]    $ 41,202,354      $ 2,472,141      $ 43,674,496      No 0009   8   
 




12/24/2016-


05/13/2017

 


 

   [***]    $ 750,622      $ 45,037      $ 795,659      No

 

3.

Delete and replace ARTICLE B.4. LIMITATIONS APPLICABLE to DIRECT COSTS

(b)    Travel Costs

Total expenditures for travel (transportation, lodging, subsistence, and
incidental expenses) incurred in direct performance of this contract during the
base segment and all options exercised (CLINs 0001, 0005 and 0006) shall not
exceed $58,093.00 without the prior written approval of the Contracting Officer.
The Contractor shall notify the Contracting Officer in writing when travel
expenditures have exceeded 80% of each segment (CLIN) travel expenses. Cost must
be consistent with Federal Acquisition Regulations (FAR) 52.247-63 — Preference
for U.S. Air Flag carriers (See chart below)

 

4.

Funding Total Summary: the total funded amount on the contract changed from
$20,772,168.00 to $22,509,673.23.

 

5.

Contract Total Summary (if all options are exercise): the total contract value
changed from $143,454,431 to $145,191,936.

 

6.

Section J (Attachment 1) SOW: Delete and replace the entire SOW: Updated
20 March 2018

Topic Area of Interest No. 1.

Contractual Statement of Work

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PREAMBLE

Independently and not as an agency of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to the BARDA Broad Agency
Announcement (BAA) BAA-13-100-SOL-00013.

The Government reserves the right to modify the milestones, progress, schedule,
budget, or deliverables to add or delete deliverables, process, or schedules if
the need arises. Because of the nature of this research and development (R&D)
contract and the complexities inherent in this and prior programs, at designated
milestones the Government will evaluate whether work should be redirected,
removed, or whether schedule or budget adjustments should be made. The
Government reserves the right to change the product, process, schedule, or
events to add or delete part or all of these elements as the need arises.

Overall Objectives and Scope

[***]:

Base Period - [***]

Option Period 1— [***]

Option Period 2 — [***]

Option Period 3 — [***]

Option Period 4 — [***]

Option Period 5 — [***]

Option Period 6 — [***]

Option Period 7 — [***]

Option Period 8 — [***]

WBS 1 BASE PERIOD - [***]

[***]

WBS 1.1 Program Management

DURATION: [***]

The Contractor shall provide for the following, as outlined below and in the
contract deliverables list (Article F.2), for the base period and all options:

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.